Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 4, 6-13 and 36-39 in the reply filed on 12/7/2020 is acknowledged.  The traversal is on the ground(s) that the claims presented in this application are directed to AAV variants having a defined set of mutations relative to AAV8. Claim 4 as amended specifically identifies these mutations that are common to AAV vectors disclosed in the specification, and which include mutations in the vp3 region (i.e., the Group II invention). Further, the claims the Examiner has categorized as the Group I invention are drawn to compositions and methods encompassing AAV vectors having the specified AAV3G1, AAV8.T20, and AAV8.TR1 capsids. As set forth in the present application, these capsids share the collection of mutations identified in claim 4 as amended. Accordingly, Applicant submits that the claims of the Group I and Group II inventions can be considered to share a common technical feature, namely the combination of the specified capsid mutations relative to an AAV8 capsid, and are linked to form a general inventive concept.
This is not found persuasive because while the claimed invention are drawn to AAV’s, these AAVs are structurally distinct. For example, the specification teaches regarding AAV8.TR1 is a distinct mutant created in the specification (pg. 48 lines 16-31) and there is no disclosure that the AAV8.TR1 mutant comprises the same mutations in amended claim 4. 
Thus the AAV8.TR1 of Group I is structurally distinct from the AAV of elected Group II since the AAV of Group II 
The requirement is still deemed proper and is therefore made FINAL.
s 1-3, 14 and 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/7/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colleen Schaller on 4/16/2021.
The application has been amended as follows: 

	IN THE CLAIMS:
	Clams 1-3, 11, 14 and 24-28 are cancelled.

	Claim 4 has been rewritten as follows:
An adeno-associated virus (AAV) having a capsid comprising a vp3 capsid protein having at least the following mutations, as compared to native AAV8: N263S, S266H, T457S, A583G, Q588L, Q589Y, Q594G, I595S, G596V and T597F,
wherein the native AAV8 is encoded by SEQ ID NO: 34 and wherein the capsid is encoded by SEQ ID NO: 17, SEQ ID NO: 19 or SEQ ID NO: 21, or a sequence sharing at least 80% identity therewith.


	Claim 6 has been rewritten as follows:
The AAV according to claim 4, wherein the N263S mutation comprises SEQ ID NO: 79 or SEQ ID NO: 80.

Claim 7 has been rewritten as follows:
	The AAV according to claim 4, wherein the T457S mutation comprises SEQ ID 
NO: 81.

Claim 8 has been rewritten as follows:
	The AAV according to claim 4, wherein the A583G mutation comprises SEQ ID 
NO: 70.

Claim 9 has been rewritten as follows:
The AAV according to claim 4, wherein the vp3 capsid protein comprises mutations set forth in SEQ ID NO: 70 and SEQ ID NO: 79.

Claim 10 has been rewritten as follows:
The AAV according to claim 4, wherein the vp3 capsid protein comprises mutations set forth in SEQ ID NO: 70, SEQ ID NO: 80 and SEQ ID NO: 82.

Claim 12 has been rewritten as follows:
The AAV according to claim 4, wherein the capsid comprises vp1 and/or vp2 unique regions derived from a different AAV than the AAV supplying the vp3 unique region.

Conclusion
Claims 4, 6-10, 12, 13 and 36-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shukla Ram can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID A. MONTANARI
Examiner
Art Unit 1632



/Thaian N. Ton/Primary Examiner, Art Unit 1632